SAWAYA, J.,
concurring.
This .court is bound by the holding in McNeil v. State, 162 So.3d 274 (Fla. 5th DCA 2015), so-I reluctantly concur in the *672majority opinion; However, I adhere to the arguments in my dissent in McNeil and continue to strongly believe that the statutes are ambiguous and should be interpreted to mean that costs should be imposed per case rather than per count. Therefore, were it not for the decision in McNeil, which I believe.is wrongly decided, I would reverse the cost award and remand for entry of an order awarding costs under section 938.10 per case.